 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 NECHE, LLC,                                             Case No.: 2:19-cv-01016-APG-VCF

 4          Plaintiff                                     Order Deeming Order to Show Cause
                                                                      Satisfied
 5 v.

 6 ALLIED INSURANCE COMPANY OF
   AMERICA,
 7
        Defendant
 8

 9         In light of defendants’ response to the order to show cause (ECF No. 19),

10         IT IS ORDERED that the order to show cause (ECF No. 7) is deemed satisfied, and I will

11 not remand this action for lack of subject matter jurisdiction.

12         DATED this 9th day of July, 2019.

13

14
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
